EXHIBIT 10.21


CLOSING AGREEMENT
THIS CLOSING AGREEMENT (this “Agreement”) is made effective as of June 8, 2017
by and between GAHC4 Menlo Park CA MC, LLC, a limited liability company
organized under the laws of the State of Delaware (“Griffin Menlo Park Buyer”),
GAHC4 Fairfield CA MC, LLC, a limited liability company organized under the laws
of the State of Delaware (“Griffin Fairfield Buyer”), GAHC4 Belmont CA ALF, LLC,
a limited liability company organized under the laws of the State of Delaware
(“Griffin Belmont Buyer”), GAHC4 Sacramento CA ALF, LLC, a limited liability
company organized under the laws of the State of Delaware (“Griffin Sacramento
Buyer”; and collectively with Griffin Menlo Park Buyer, Griffin Fairfield Buyer
and Griffin Belmont Buyer, the “Griffin Tranche 1 Buyer”), GAHC4 Napa CA ALF,
LLC, a limited liability company organized under the laws of the State of
Delaware (“Griffin Napa ALF Buyer”), GAHC4 Napa CA MC, LLC, a limited liability
company organized under the laws of the State of Delaware (“Griffin Napa MC
Buyer”), GAHC4 Sonoma CA ALF, LLC, a limited liability company organized under
the laws of the State of Delaware (“Griffin Sonoma Buyer”, and collectively with
Griffin Napa ALF Buyer and Griffin Napa MC Buyer, “Griffin Tranche 2 Buyer”, and
collectively with Griffin Tranche 1 Buyer, “Griffin”), Colonial Oaks Master
Tenant, LLC, a limited liability company organized under the laws of the State
of Delaware (“Tenant”), COSL Menlo Park, LP, a limited partnership organized
under the laws of the State of Delaware (together with its successors and
assigns, “Menlo Park Subtenant”), COSL Fairfield, LP, a limited partnership
organized under the laws of the State of Delaware (together with its successors
and assigns, “Fairfield Subtenant”), COSL Belmont, LP, a limited partnership
organized under the laws of the State of Delaware (together with its successors
and assigns, “Belmont Subtenant”), COSL Sacramento, LP, a limited partnership
organized under the laws of the State of Delaware (together with its successors
and assigns, “Sacramento Subtenant”; and collectively with Menlo Park Subtenant,
Fairfield Subtenant and Belmont Subtenant, “Tranche 1 Subtenant”), COSL Napa RG,
LP, a limited partnership organized under the laws of the State of Delaware
(together with its successors and assigns, “Napa RG Subtenant”), COSL Napa CCN,
LP, a limited partnership organized under the laws of the State of Delaware
(together with its successors and assigns, “Napa CCN Subtenant”), and COSL
Sonoma, LP, a limited partnership organized under the laws of the State of
Delaware (together with its successors and assigns, “Sonoma Subtenant”, and
collectively with Napa RG Subtenant and Napa CCN Subtenant, “Tranche 2
Subtenant”, and collectively with Tranche 1 Subtenant, “Subtenant”).
RECITALS
A.    Colonial Oaks Senior Living Holdco, LLC, a Delaware limited liability
company (“Colonial”), Nazareth Classic Care Community LLC, a California limited
liability company (“Nazareth Menlo Park Seller”), and Nazareth Classic Care
Community, Inc., a California S corporation (“Nazareth Menlo Park Operator”, and
together with Nazareth Menlo Park Seller, “Menlo Park Sellers”) are parties to
that certain Purchase and Sale Agreement and Joint Escrow Instructions dated
March 6, 2017 (as amended prior to and after the date hereof, the “Menlo Park
PSA”) pursuant to which the Menlo Park Sellers have agreed to sell to Colonial,
and Colonial has agreed to purchase from the Menlo Park Sellers, the facility
located at 800 Roble Avenue, Menlo Park, California and commonly known as
Nazareth Classic Care Menlo Park


1

--------------------------------------------------------------------------------




(the “Menlo Park Facility”) together with the other Property (as said term is
defined in the Menlo Park PSA) relating thereto.
B.    Colonial, Nazareth Classic Care of Fairfield, LLC, a California limited
liability company (“Nazareth Fairfield Seller”), and Nazareth Classic Care of
Fairfield, Inc., a California S corporation (“Nazareth Fairfield Operator”, and
together with Nazareth Fairfield Seller, “Fairfield Sellers”) are parties to
that certain Purchase and Sale Agreement and Joint Escrow Instructions dated
March 6, 2017 (as amended prior to and after the date hereof, the “Fairfield
PSA”) pursuant to which the Fairfield Sellers have agreed to sell to Colonial,
and Colonial has agreed to purchase from the Fairfield Sellers, the facility
located at 1095 E. Tabor Avenue, Fairfield, California and commonly known as
Nazareth Classic Care Fairfield (the “Fairfield Facility”) together with the
other Property (as said term is defined in the Fairfield PSA) relating thereto.
C.    Colonial and Nazareth Vista, LLC, a California limited liability company
(“Belmont Seller”) are parties to that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated March 6, 2017 (as amended prior to and after the
date hereof, the “Belmont PSA”) pursuant to which the Belmont Seller has agreed
to sell to Colonial, and Colonial has agreed to purchase from the Belmont
Seller, the facility located at 900 Sixth Avenue, Belmont, California and
commonly known as Nazareth Vista Belmont (the “Belmont Facility”) together with
the other Property (as said term is defined in the Belmont PSA) relating
thereto.
D.    Colonial, Nazareth Park Place, LLC, a California limited liability company
(“Nazareth Sacramento Seller”), and Nazareth Park Place, Inc., a California S
corporation (“Nazareth Sacramento Operator”, and together with Nazareth
Sacramento Seller, “Sacramento Sellers”) are parties to that certain Purchase
and Sale Agreement and Joint Escrow Instructions dated March 6, 2017 (as amended
prior to and after the date hereof, the “Sacramento PSA”, and collectively with
the Menlo Park PSA, Belmont PSA, and Fairfield PSA, the “Tranche 1 PSAs”)
pursuant to which the Sacramento Sellers have agreed to sell to Colonial, and
Colonial has agreed to purchase from the Sacramento Sellers, the facility
located at 1922 Morse Avenue, Sacramento, California and commonly known as
Nazareth Park Place Sacramento (the “Sacramento Facility”) together with the
other Property (as said term is defined in the Sacramento PSA) relating thereto.
E.    Colonial, Nazareth Rose Garden of Napa, LLC, a California limited
liability company (“Nazareth Napa ALF Seller”), and Nazareth Rose Garden of
Napa, Inc., a California S corporation (“Nazareth Napa ALF Operator”, and
together with Nazareth Napa ALF Seller, “Napa ALF Sellers”) are parties to that
certain Purchase and Sale Agreement and Joint Escrow Instructions dated March 6,
2017 (as amended prior to and after the date hereof, the “Napa ALF PSA”)
pursuant to which the Napa ALF Sellers have agreed to sell to Colonial, and
Colonial has agreed to purchase from the Napa ALF Sellers, the facility located
at 903 Saratoga Drive, Napa, California and commonly known as Nazareth Rose
Garden of Napa (the “Napa ALF Facility”) together with the other Property (as
said term is defined in the Napa ALF PSA) relating thereto.
F.    Colonial, Napa Skilled Nursing Center, LLC, a California limited liability
company (“Nazareth Napa MC Seller”), and Nazareth Classic Care of Napa, Inc., a
California S corporation (“Nazareth Napa MC Operator”, and together with
Nazareth Napa MC Seller,


2

--------------------------------------------------------------------------------




“Napa MC Sellers”) are parties to that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated March 6, 2017 (as amended prior to and after the
date hereof, the “Napa MC PSA”) pursuant to which the Napa MC Sellers have
agreed to sell to Colonial, and Colonial has agreed to purchase from the Napa MC
Sellers, the facility located at 2465 Redwood Road, Napa, California and
commonly known as Nazareth Classic Care Napa (the “Napa MC Facility”) together
with the other Property (as said term is defined in the Napa MC PSA) relating
thereto.
G.    Colonial, Nazareth Agua Caliente Villa, LLC, a California limited
liability company (“Nazareth Sonoma Seller”), and Nazareth Agua Caliente Villa,
Inc., a California S corporation (“Nazareth Sonoma Operator”, and together with
Nazareth Sacramento Seller, “Sonoma Sellers”, and collectively with the Menlo
Park Sellers, Fairfield Sellers, Belmont Seller, Sacramento Sellers, Napa ALF
Sellers and Napa MC Sellers, “Sellers”) are parties to that certain Purchase and
Sale Agreement and Joint Escrow Instructions dated March 6, 2017 (as amended
prior to and after the date hereof, the “Sonoma PSA”, and collectively with the
Napa ALF PSA and Napa MC PSA, the “Tranche 2 PSAs”, and collectively with the
Tranche 1 PSAs, the “PSAs”) pursuant to which the Sonoma Sellers have agreed to
sell to Colonial, and Colonial has agreed to purchase from the Sonoma Sellers,
the facility located at 17250 Vailetti Drive, Sonoma, California and commonly
known as Nazareth Agua Caliente Retirement Community (the “Sonoma Facility”, and
collectively with the Menlo Park Facility, the Fairfield Facility, the Belmont
Facility, the Sacramento Facility, the Napa ALF Facility and the Napa MC
Facility, the “Facilities”) together with the other Property (as said term is
defined in the Sonoma PSA) relating thereto.
H.    Simultaneous with the execution of this Agreement, Colonial, Menlo Park
Subtenant and Griffin Menlo Park Buyer entered into that certain Assignment of
Asset Purchase Agreement dated of even date herewith pursuant to which Colonial
assigned to (i) Griffin Menlo Park Buyer certain of the rights, title and
interests of Colonial under the Menlo Park PSA, including the right to acquire
the Real Property Assets, and (ii) Menlo Park Subtenant certain of the rights,
title and interests of Colonial under the Menlo Park PSA, including the right to
acquire the Operating Assets (the “Menlo Park Assignment”).
I.    Simultaneous with the execution of this Agreement, Colonial, Fairfield
Subtenant and Griffin Fairfield Buyer entered into that certain Assignment of
Asset Purchase Agreement dated of even date herewith pursuant to which Colonial
assigned to (i) Griffin Fairfield Buyer certain of the rights, title and
interests of Colonial under the Fairfield PSA, including the right to acquire
the Real Property Assets, and (ii) Fairfield Subtenant certain of the rights,
title and interests of Colonial under the Fairfield PSA, including the right to
acquire the Operating Assets (the “Fairfield Assignment”).
J.    Simultaneous with the execution of this Agreement, Colonial, Belmont
Subtenant and Griffin Belmont Buyer entered into that certain Assignment of
Asset Purchase Agreement dated of even date herewith pursuant to which Colonial
assigned to (i) Griffin Belmont Buyer certain of the rights, title and interests
of Colonial under the Belmont PSA, including the right to acquire the Real
Property Assets, and (ii) Belmont Subtenant certain of the rights, title and
interests of Colonial under the Belmont PSA, including the right to acquire the
Operating Assets (the “Belmont Assignment”).


3

--------------------------------------------------------------------------------




K.    Simultaneous with the execution of this Agreement, Colonial, Sacramento
Subtenant and Griffin Sacramento Buyer entered into that certain Assignment of
Asset Purchase Agreement dated of even date herewith pursuant to which Colonial
assigned to (i) Griffin Sacramento Buyer certain of the rights, title and
interests of Colonial under the Sacramento PSA, including the right to acquire
the Real Property Assets, and (ii) Sacramento Subtenant certain of the rights,
title and interests of Colonial under the Sacramento PSA, including the right to
acquire the Operating Assets (the “Sacramento Assignment”).
L.    Simultaneous with the execution of this Agreement, Colonial, Napa RG
Subtenant and Griffin Napa ALF Buyer entered into that certain Assignment of
Asset Purchase Agreement dated of even date herewith pursuant to which Colonial
assigned to (i) Griffin Napa ALF Buyer certain of the rights, title and
interests of Colonial under the Napa ALF PSA, including the right to acquire the
Real Property Assets, and (ii) Napa RG Subtenant certain of the rights, title
and interests of Colonial under the Napa ALF PSA, including the right to acquire
the Operating Assets (the “Napa ALF Assignment”).
M.    Simultaneous with the execution of this Agreement, Colonial, Napa CCN
Subtenant and Griffin Napa MC Buyer entered into that certain Assignment of
Asset Purchase Agreement dated of even date herewith pursuant to which Colonial
assigned to (i) Griffin Napa MC Buyer certain of the rights, title and interests
of Colonial under the Napa MC PSA, including the right to acquire the Real
Property Assets, and (ii) Napa CCN Subtenant certain of the rights, title and
interests of Colonial under the Napa MC PSA, including the right to acquire the
Operating Assets (the “Napa MC Assignment”).
N.    Simultaneous with the execution of this Agreement, Colonial, Sonoma
Subtenant and Griffin Sonoma Buyer entered into that certain Assignment of Asset
Purchase Agreement dated of even date herewith pursuant to which Colonial
assigned to (i) Griffin Sonoma Buyer certain of the rights, title and interests
of Colonial under the Sonoma PSA, including the right to acquire the Real
Property Assets, and (ii) Sonoma Subtenant certain of the rights, title and
interests of Colonial under the Sonoma PSA, including the right to acquire the
Operating Assets (the “Sonoma Assignment”, and collectively with the Menlo Park
Assignment, Fairfield Assignment, Belmont Assignment, Sacramento Assignment,
Napa ALF Assignment and Napa MC Assignment, the “Assignment”).
O.    Griffin and Tenant intend to enter into two amendments to that certain
Master Lease, dated as of December 1, 2016 (the “Master Lease”), between GAHC4
Lafayette LA ALF, LLC (“ALF Landlord”), GAHC4 Lafayette LA MC, LLC (“MC
Landlord”, and collectively with ALF Landlord, “Master Landlord”), pursuant to
which Griffin shall lease to Tenant certain additional assets, including the
Real Property Assets, acquired pursuant to the Tranche 1 PSAs and the Tranche 2
PSAs, respectively.
P.    Griffin, Tenant and Subtenant desire to state their agreement regarding
the Required Closing Documents (as defined below) to be executed and delivered
by Buyer, Tenant, Colonial Oaks Assisted Living Lafayette, LLC, a Delaware
limited liability company (“Rosewood Subtenant”), Colonial Oaks Memory Care
Lafayette, LLC, a Delaware limited liability company (“Cedar Crest Subtenant”,
and collectively with Rosewood Subtenant, the “Current Subtenants”), Subtenant
and each of their respective affiliates named therein, and


4

--------------------------------------------------------------------------------




certain other matters as between them in connection with the closing under each
of the PSAs (the Closing under the Tranche 1 PSAs, the “Tranche 1 Closing”, the
Closing under the Tranche 2 PSAs, the “Tranche 2 Closing”, and collectively with
the Tranche 1 Closing, the “Closing”).
AGREEMENTS
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), in hand paid, and the mutual covenants and agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereby, intending to
be legally bound, agree as follows:
1.    Required Closing Documents. Griffin, Tenant and Subtenant hereby
acknowledge and agree that, in connection with the consummation of each Closing,
Griffin, Tenant, Current Subtenants and Subtenant shall execute and deliver, or
(as appropriate or required) shall cause their respective affiliates to execute
and deliver, the documents listed below where each is a party thereto
(collectively, the “Required Closing Documents”):
a.    Tranche 1 Closing: At the Tranche 1 Closing, each of the following
documents shall be executed and delivered in the form and substance as indicated
below, and, if not utilizing a form used in connection with the original Master
Lease, otherwise reasonably acceptable to Griffin and Tenant:
1)    Amendment to Master Lease (to be signed by Griffin Tranche 1 Buyer, Tenant
and Master Landlord) in the form attached hereto as Exhibit A;
2)    Affirmation of and Amendment to, or (at Griffin’s election) an Amendment
and Restatement of, the Guaranty of Master Lease Agreement (to be signed by
Colonial Oaks Senior Living, LLC, a Delaware limited liability company
(“Manager”)), which shall include, among other things, the following:
The first sentence of Section 3(c) is hereby deleted in its entirety and
replaced with the following:


“Guarantor and COSL California, LLC, a Delaware limited liability company (“New
Manager”), shall maintain, in the aggregate, a Tangible Net Worth (as
hereinafter defined) of not less than (i) beginning on June 1, 2019, Two Million
and No/100 Dollars ($2,000,000.00) and (ii) beginning on June 1, 2020, Four
Million Two Hundred Thousand and No/100 Dollars ($4,200,000) (collectively, the
“Minimum Tangible Net Worth Requirement”) (provided that, for purposes of
determining Guarantor’s and New Manager’s Tangible Net Worth, the portion of
Tenant’s cash held by the Letter of Credit issuer and pledged as collateral for
the Letter of Credit under the Lease shall be included). Further, the Minimum
Tangible Net Worth Requirement shall immediately increase commensurate with any
additional funding of Tenant Improvement Allowance from Landlord to or for the
benefit of Tenant based on the equivalent increase in Base Rent resulting from
such deployment.”
3)     Guaranty of Master Lease Agreement (to be signed by COSL California, LLC,
a Delaware limited liability company (“New Manager”);


5

--------------------------------------------------------------------------------




4)    Affirmation of and Amendment to, or (at Griffin’s election) an Amendment
and Restatement of, the Guaranty of Master Lease Agreement (to be signed by Carl
Mittendorff), which shall include, among other things, the following:
The words “Two Million and No/100 Dollars ($2,000,000.00)” in the seventh line
of the second paragraph of Section 1 are hereby deleted and replaced with Four
Million Two Hundred Thousand and No/100 Dollars ($4,200,000.00)” and, for
purposes of Section 1, the Tangible Net Worth shall be that of Colonial
Guarantor and COSL California, LLC, a Delaware limited liability company, in the
aggregate.
5)    Guaranty of Seniors Investments II, LLC (“Seniors 2”) in the same form as
the Guaranty of Master Lease Agreement executed by Manager;
6)    Subordination of Management Agreement (to be signed by Griffin Tranche 1
Buyer, Tenant, Tranche 1 Subtenant, Manager and New Manager) in the same form as
the Subordination of Management Agreement executed in connection with the Master
Lease;
7)    Security Agreements (to be signed by each of Menlo Park Subtenant,
Fairfield Subtenant, Belmont Subtenant and Sacramento Subtenant and the
applicable Griffin Tranche 1 Closing affiliate) in the same form as the Security
Agreement executed by Current Subtenants in connection with the Master Lease;
and
8)    New Manager and each of Menlo Park Subtenant, Fairfield Subtenant, Belmont
Subtenant and Sacramento Subtenant shall enter into the Interim Lease and the
Interim Management Agreement as required by the Tranche 1 PSAs.
b.    Tranche 2 Closing: At the Tranche 2 Closing, each of the following
documents shall be executed and delivered in the form and substance as indicated
below, and otherwise reasonably acceptable to Griffin:
1)    Second Amendment to Master Lease (to be signed by Griffin Tranche 2 Buyer,
Tenant and Master Landlord) in the form attached hereto as Exhibit A];
2)    Affirmation of and Amendment to, or (at Griffin’s election) an Amendment
and Restatement of, the Guaranty of Master Lease Agreement (to be signed by
Manager), which shall include, among other things, the following:
The first sentence of Section 3(c) is hereby deleted in its entirety and
replaced with the following:
“Guarantor and COSL California, LLC, a Delaware limited liability company (“New
Manager”), shall maintain, in the aggregate, a Tangible Net Worth (as
hereinafter defined) of not less than (i) beginning on June 1, 2019, Two Million
and No/100 Dollars ($2,000,000.00) and (ii) beginning on June 1, 2020, Five
Million One Hundred Thousand and No/Dollars ($5,100,000) (collectively, the
“Minimum Tangible Net Worth Requirement”) (provided that, for purposes of
determining Guarantor’s and New Manager’s Tangible Net Worth, the portion of
Tenant’s cash held by the Letter of Credit issuer and pledged as collateral for
the Letter of Credit under the Lease shall be included). Further, the Minimum
Tangible Net


6

--------------------------------------------------------------------------------




Worth Requirement shall immediately increase commensurate with any additional
funding of Tenant Improvement Allowance from Landlord to or for the benefit of
Tenant based on the equivalent increase in Base Rent resulting from such
deployment”.
3)    Affirmation of and Amendment to, or (at Griffin’s election) an Amendment
and Restatement of, the Guaranty of Master Lease Agreement (to be signed by New
Manager);
4)    Affirmation of and Amendment to, or (at Griffin’s election) an Amendment
and Restatement of, the Guaranty of Master Lease Agreement (to be signed by Carl
Mittendorff);
5)    Affirmation of and Amendment to, or (at Griffin’s election) an Amendment
and Restatement of, the Guaranty of Master Lease Agreement (to be signed by
Seniors 2);
6)    Subordination of Management Agreement (to be signed by Griffin Tranche 2
Buyer, Tenant, Tranche 2 Subtenant, Manager and New Manager) in the same form as
the Subordination of Management Agreement executed in connection with the Master
Lease;
7)    Security Agreements (to be signed by each of Napa RG Subtenant, Napa CCN
Subtenant and Sonoma Subtenant and the applicable Griffin Tranche 1 Closing
affiliate) in the same form as the Security Agreement executed by Current
Subtenants in connection with the Master Lease; and
8)    New Manager and each of Napa RG Subtenant, Napa CCN Subtenant and Sonoma
Subtenant shall enter into the Interim Lease and the Interim Management
Agreement as required by the Tranche 2 PSAs.
c.    In addition, each of the following documents shall be executed and
delivered at each of the Tranche 1 Closing and the Tranche 2 Closing, in the
same form and in the substance as was used in connection with the Master Lease,
or as otherwise approved by Griffin and Tenant, in their reasonable discretion:
1)    Each Subtenant shall execute and deliver a Sublease Agreement pursuant to
which Subtenant agrees to perform all of the obligations of Tenant under the
Master Lease as the same pertain to the Subtenant’s Facility, and such other
terms and conditions reasonably required by the parties;
2)    If, at Closing, Tenant or a Subtenant grants to a Working Capital Lender
(as said term shall be defined in the Master Lease) a security interest in some
or all of the Tenant Personal Property, Health Care Licenses and/or Provider
Agreements (as said terms shall be defined in the Master Lease), an
inter-creditor agreement required by the Master Lease;
3)    Each Subtenant shall execute and deliver a Guaranty of Master Lease
Agreement;


7

--------------------------------------------------------------------------------




4)    At the request of any party, Griffin, Tenant, Current Subtenant,
Subtenant, Manager and New Manager shall execute and deliver for themselves and
their respective affiliates such resolutions, incumbency certificates and
certificates of good standing as the other party may reasonably require to
evidence the customary authorizations and consents required to consummate the
Closing; and
5)    Any additional documents that Griffin, Tenant, Current Subtenant and
Subtenant may reasonably require from the other for the proper consummation of
the Closing and the transaction contemplated in connection therewith, including
an affirmation by the parties to the documents executed in connection with the
Master Lease, provided the same are customary for transactions such as this one
and do not increase or enlarge a party’s obligations or liability hereunder.
2.    Covenants, Representations and Warranties.
a.    No Brokerage Commissions.
1)    Griffin warrants and represents to Tenant and Subtenant that it has not
dealt with any real estate broker or finder in connection with the transactions
set forth in this Agreement or the PSAs other than Seller’s agent, if any, and
no commission or finder’s fee is due any broker or agent representing Griffin.
Griffin hereby indemnifies and holds harmless Tenant and Subtenant from all
liability, expense, loss, cost, or damage, including reasonable attorneys’ fees
that may arise by reason of any claim, demand, or suit arising out of facts
constituting a breach of the foregoing representation and warranty.
2)    Tenant and Subtenant each represents and warrants to Griffin that it has
not dealt with any real estate agent, broker or finder in connection with the
transactions set forth in this Agreement or the PSA other than Seller’s agent,
and no commission or finder’s fee is due any broker or agent representing
Tenant, Subtenant or any other party. Tenant and Subtenant each hereby
indemnifies and holds harmless Griffin from all liability, expense, loss, cost,
or damage, including reasonable attorneys’ fees, that may arise by reason of any
claim, demand or suit arising out of any facts constituting a breach of the
foregoing representation and warranty.
b.    Licensure. Subtenant shall use commercially reasonable efforts to obtain
all Required Governmental Approvals (as defined in each PSA) either as of or as
soon as reasonably practicable after the Closing Date.
c.    Due Diligence Materials. Tenant and Subtenant each represents and warrants
to Griffin that they have made available to Griffin all due diligence materials
provided to Tenant and/or Subtenant by Seller.
3.    Due Deposit and Diligence Expenses.
a.    Deposit. Following the full execution of this Agreement and the Assignment
(including the consent thereto executed by Sellers) Griffin shall pay the
balance of the Deposit due under each of the PSAs in the manner and within the
time frame required by the PSAs.


8

--------------------------------------------------------------------------------




b.    Expenses. Except as expressly provided to the contrary in this Section,
Tenant and Subtenant each shall be solely responsible for and shall pay all of
the costs, fees and expenses incurred by Colonial, Tenant and/or Subtenant in
connection with their own due diligence, inspection and assessment of the
Property (as defined in each PSA), the business conducted thereon, and the
assets they or their affiliates acquire under the PSAs. Griffin hereby agrees
that it shall be solely responsible for and shall pay all of the costs, fees and
expenses incurred by Griffin in connection with its inspection and assessment of
the Assets, the business conducted thereon, and the assets it or its affiliates
acquire under the PSAs. Notwithstanding the foregoing, Griffin shall reimburse
Colonial (a) at the Tranche 1 Closing, the sum of $28,572, said payment being
made to reimburse Colonial for the aggregate initial Deposit paid by Colonial
under the Tranche 1 PSAs, which amount shall be retained by Griffin and applied
against any additional security deposit requirement under the Master Lease
Amendment; and (b) at the Tranche 2 Closing, the sum of $21,429, said payment
being made to reimburse Colonial for the aggregate initial Deposit paid by
Colonial under the Tranche 2 PSAs, provided, however, that Griffin shall retain
the entirety of said amounts pursuant to the First Master Lease Amendment and
Second Master Lease Amendment, as applicable, and shall hold such retained
amounts as additional security under the Master Lease until Tenant delivers to
Master Landlord the letter of credit required under each of the First Master
Lease Amendment and Second Master Lease Amendment. Other than as aforesaid,
Griffin shall have no obligation to pay or reimburse Carl Mittendorff, Colonial,
Tenant, Subtenant, Current Subtenant, Manager, New Manager or any of their
respective affiliates for any cost or expense incurred by them in connection
with the PSAs, the transactions contemplated by them or otherwise.
4.    Indemnification.
a.    Indemnity Allocation under the PSA.
1)    Seller Claims against any Griffin Indemnified Party. Tenant and Subtenant
each hereby agrees to indemnify, defend and hold harmless Griffin and its
affiliates, and its and their respective partners, shareholders, members,
directors, managers, officers, employees, agents, successors and assigns
(collectively, the “Griffin Indemnified Parties”) from and against any damages,
losses, taxes, liabilities, claims, judgments, penalties, causes of action,
investigations, audits, demands, assessments, adjustment, settlement payments,
deficiencies, fines, diminutions in value, costs and expenses (including without
limitation reasonable attorney’s fees and court costs) (collectively “Claims”)
to the extent arising as a result of or in connection with: (A) any material
breach or inaccuracy of any of the representations or warranties made by any
Tenant Indemnified Party (as defined herein) in or pursuant to the PSAs or in
any agreement, instrument, certificate or affidavit delivered by any Tenant
Indemnified Party to any Seller in connection therewith or in any Exhibit,
Schedule, certificate, or other executed document furnished or to be furnished
to any Seller thereunder, (B) any failure by any Tenant Indemnified Party to
carry out, perform, satisfy and discharge in any material respect any covenant,
agreement, undertaking, liability or obligation of any Tenant Indemnified Party
under the PSAs, whether prior or subsequent to Closing, or in any instrument,
certificate or affidavit delivered by any Tenant Indemnified Party to any Seller
at or in connection with the Closings, or (C) any indemnification obligation
asserted by any Seller or its successors and assigns and their respective
agents, employees, officers and partners against Griffin Indemnified Parties to
the extent arising as a result of or in connection with (including


9

--------------------------------------------------------------------------------




with respect to any breach of) the obligations and/or liabilities of Tenant
and/or Subtenant or any of their respective affiliates set forth in either PSA
(including, without limitation, the indemnity provisions in favor of the Sellers
set forth therein as the same have been assigned to Tenant or Subtenant) (any of
the foregoing, a “Tenant Indemnification Obligation”).
2)    Griffin hereby agrees to indemnify, defend and hold harmless Tenant,
Subtenant and their affiliates, and its and their respective partners,
shareholders, members, directors, managers, officers, employees, agents,
successors and assigns (collectively, the “Tenant Indemnified Parties”) from and
against any Claims to the extent arising as a result of or in connection with:
(A) any material breach or inaccuracy of any of the representations or
warranties made by any Griffin Indemnified Party in or pursuant to the PSAs,
whether prior or subsequent to Closing, or in any agreement, instrument,
certificate or affidavit delivered by any Griffin Indemnified Party to any
Seller in connection therewith or in any Exhibit, Schedule, certificate, or
other executed document furnished or to be furnished to any Seller thereunder,
(B) any failure by any Griffin Indemnified Party to carry out, perform, satisfy
and discharge in any material respect any covenant, agreement, undertaking,
liability or obligation of any Griffin Indemnified Party under the PSAs or in
any instrument, certificate or affidavit delivered by any Griffin Indemnified
Party to any Seller at or in connection with the Closing, or (C) any
indemnification obligation asserted by any Seller or its successors and assigns
and their respective agents, employees, officers and partners against Tenant
Indemnified Parties to the extent arising as a result of or in connection with
(including with respect to any breach of) the obligations and/or liabilities of
Griffin or any of its affiliates set forth in either PSA (including, without
limitation, the indemnity provisions in favor of the Sellers set forth therein
as the same have been assigned to Griffin) (any of the foregoing, a “Griffin
Indemnification Obligation”).
3)    The parties hereto acknowledge that the post-Closing indemnification
obligations of Sellers under the PSAs are supported by a Holdback Escrow
pursuant to a Holdback Escrow Agreement (as such capitalized terms are defined
in each PSA). To the extent that the parties are successful in pursuing a Claim
under the PSAs, funds from the Seller (whether from the Holdback Escrow or
otherwise) will first be paid to Griffin, and Griffin will determine in its
reasonable discretion whether (a) such funds are required by Tenant and/or the
applicable Subtenant for operation of the applicable Facility, in which case
such funds will be promptly delivered to Tenant or (b) not required by Tenant
and/or the applicable Subtenant for operation of the applicable Facility, but
rather payable to Griffin as a result of a diminution of value of the applicable
Facility, in which case Griffin shall retain such funds and rent payable under
the Master Lease shall be reduced by such amount that shall reflect a reduction
in Griffin’s underlying initial capital investment in the applicable Facility on
a dollar for dollar basis (but excluding any amount that Griffin actually
expends in connection with the pursuit, cure or repair of the issue underlying
such Claim). To the extent a Claim relates to a matter covered by both of
subclauses (a) and (b) of this Section, then Griffin shall make such recovered
funds available to Tenant and/or the applicable Subtenant only for payment of
third-party costs and expenses actually incurred related to such Claim, or which
they are otherwise obligated under the Master Lease to incur.
4)    Pursuing and Defending Indemnity Claims under the PSAs. Griffin shall
notify Tenant and Subtenant in writing as promptly as practicable (but in all
events within 30 days) of any indemnification obligation which has been or may
reasonably be expected


10

--------------------------------------------------------------------------------




to be asserted by any Seller Indemnified Party against any Griffin Indemnified
Party, or by any Griffin Indemnified Party against any Seller, under the PSAs,
and Tenant shall notify Griffin in writing as promptly as practicable (but in
all events within 30 days) of any indemnification obligation which has been or
may reasonably be expected to be asserted by any Seller Indemnified Party
against any Tenant Indemnified Party, or by any Tenant Indemnified Party against
any Seller, under the PSAs; provided, however, that the failure to give such
notice in a timely fashion shall not result in the loss of the rights of, or
result in any liability to, the notifying party with respect thereto except to
the extent the other party is materially prejudiced by such delay. Subject to
the provisos to this sentence, Griffin shall have the right (but not the
obligation) to fully assume, commence, control and pursue the prosecution or
defense of any such indemnification Claim under the PSAs; provided, however,
that (A) Tenant and the applicable Subtenant shall have the right to participate
in such prosecution or defense at its own cost and expense; (B) Griffin shall
not settle any such indemnification Claim for and on behalf of any Tenant
Indemnified Party or in respect of any Griffin Indemnification Obligation
without the prior written consent of Tenant and the applicable Subtenant (which
consent shall not be unreasonably withheld or delayed), and (C) Tenant and/or
the applicable Subtenant shall have the right (but not the obligation) to fully
assume, commence, control and pursue the prosecution or defense of any such
indemnification Claim to the extent relating any Tenant Indemnification
Obligation or to Losses and Liabilities (as defined in the PSA) exclusively
suffered or incurred (or expected to be suffered or incurred) by any Tenant
Indemnified Party in respect of any breach of any covenant, agreement or
undertaking made by any Seller which is to be performed after the Closing that
relates to the operation of a Facility, regardless of whether such Losses and
Liabilities also give rise to Claims against any Seller for any breach,
inaccuracy, misrepresentation or omission in any of the representations or
warranties made by any Seller. Should Griffin decline to assume the prosecution
or defense of any indemnification Claim under the PSAs, or if, following such
assumption, Griffin fails to diligently pursue such prosecution or defense,
Tenant or the applicable Subtenant may elect to fully assume, commence, control
and pursue the same, provided, however, that with respect to the prosecution or
defense of any indemnification Claim properly assumed by Tenant or the
applicable Subtenant under this Section, neither Tenant nor a Subtenant shall
settle any such indemnification Claim for and on behalf of any Griffin
Indemnified Party or in respect of any Tenant Indemnification Obligation without
the prior written consent of Griffin (which consent shall not be unreasonably
withheld or delayed). Each of the parties hereto shall cooperate reasonably with
and render reasonable assistance to the other in the prosecution or defense of
any indemnification Claims under the PSA. Notwithstanding the foregoing, if an
Event of Default exists under the Master Lease, then any recovery for a Claim
against Seller, whether made by any Griffin Indemnified Party or any Tenant
Indemnified Party shall, at the election of Griffin, be applied to amounts owed
under the Master Lease. Additionally, (i) Tenant or a Subtenant hereby waive any
rights or remedies they may have against a Landlord Indemnified Party pursuant
to the Master Lease to the extent of any proceeds they receive from Seller for
Claims relating to such Master Lease rights and remedies and (ii) to the extent
Landlord recovers from Seller proceeds for any Claims it may have against
Seller, Landlord waives any right to recover the same amount from Tenant
pursuant to remedies it may have against Tenant under the Master Lease.
5)    Indemnification in respect of Deposit Forfeiture.


11

--------------------------------------------------------------------------------




(i)    If the Closing does not occur under the PSAs as a result of a default by
Tenant, Subtenant or any of their affiliates under the PSAs and/or this
Agreement, including, (a) the failure by Tenant, Subtenant, Manager, New Manager
and their affiliates to execute and deliver all of the Required Closing
Documents that each is required to execute and deliver; and (b) as a result of
the failure of Colonial and/or its affiliates to consummate the Closing due to a
failure to complete the acquisition of some or all of the so-called “Other
Properties” located in California (referenced in Section 9.1.17 of the PSAs),
and if as a result of such default (A) Seller and/or Griffin terminate(s) the
PSAs, and (B) Seller receives, or is entitled to receive, the Deposit (or any
portion thereof) that Griffin or any of its affiliates has funded under the
PSAs, or such other amount that Griffin or any of its affiliates has paid or is
required to pay Seller pursuant to the PSAs (collectively, the “Griffin
Forfeited Funds”), then Tenant, Subtenant, Current Subtenant, Manager, New
Manager and, by joinder to this Agreement, Carl Mittendorff, shall indemnify
Griffin for and, within thirty (30) days after receipt of written notice from
Griffin, pay by wire transfer of immediately available funds to such account(s)
designated by Griffin an amount equal to, the Griffin Forfeited Funds, plus the
reasonable, actual and documented expenses incurred by Griffin directly in
connection with the transaction described in the PSAs and this Agreement, plus
an amount equal to Griffin’s actual cost, if any, to collect any or all of said
amounts, and the failure of said parties to timely do so shall constitute an
automatic Event of Default under the Master Lease. The preceding sentence shall
apply to a termination by Seller where Griffin does not complete Closing where
such completion is rendered impossible or impractical by the default or failure
of Tenant, Subtenant or any of their affiliates.
(ii)    If the Closing does not occur under the PSAs as a result of a default by
Griffin or any of its affiliates under the PSAs and/or this Agreement,
including, (a) the failure by Griffin and their affiliates to execute and
deliver all of the Required Closing Documents that each is required to execute
and deliver; and (b) as a result of the failure of Griffin to consummate the
Closing due to the failure of Colonial and/or its affiliates to consummate the
acquisition of some or all of the Other Properties, and if as a result of such
default (A) Seller and/or Tenant terminate(s) the PSAs, and (B) Seller receives,
or is entitled to receive, the Deposit (or any portion thereof) that Tenant or
any of its affiliates has funded under the PSAs, or such other amount that
Tenant or any of its affiliates has paid Seller pursuant to the PSAs
(collectively, the “Tenant Forfeited Funds”) Griffin shall indemnify Tenant for
and, within thirty (30) days after receipt of written notice from Tenant, pay by
wire transfer of immediately available funds to such account(s) designated by
Tenant an amount equal to the Tenant Forfeited Funds, plus the reasonable,
actual and documented expenses incurred by Colonial, Tenant and/or Subtenant
directly in connection with the transaction described in the PSA and this
Agreement plus an amount equal to Colonial’ actual cost, if any, to collect any
or all of said amounts. The preceding sentence shall apply to a termination by
Seller where Tenant does not complete Closing where such completion is rendered
impossible or impractical by the default or failure of Griffin or any of its
affiliates.
b.    Default Indemnification Procedures under this Agreement. With respect to
any Claim subject to indemnification hereunder, the party asserting a right to
indemnification in respect thereof (the “Indemnified Party”) shall notify the
party liable for such indemnification (the “Indemnifying Party”) in writing of
such Claim as promptly as practicable (but in all events within 30 days) after
the Indemnified Party becomes aware of such Claim;


12

--------------------------------------------------------------------------------




provided, however, that the Indemnified Party’s failure to give such notice to
the Indemnifying Party in a timely fashion shall not result in the loss of the
Indemnified Party’s rights with respect thereto except to the extent the
Indemnifying Party is materially prejudiced by the delay. With respect to any
such Claim that is finally determined to be subject to indemnification
hereunder, the Indemnifying Party shall satisfy its obligations in respect
thereof within thirty (30) days after such final determination.
c.    Interest. If any amount payable by any Indemnifying Party in respect of a
Claim that is finally determined to be subject to indemnification hereunder is
not paid when due, such unpaid amount shall bear interest at an interest rate
equal to a margin of 2% plus the “Prime Rate” as published by the Wall Street
Journal (Eastern edition) under its Money Rates column and specified as the base
rate on corporate loans at large U.S. commercial banks or, if it no longer
publishes such, the rate of interest announced from time to time by Well Fargo
Bank as its prime rate, base rate or reference rate.
5.    PSA Actions and Termination Elections. Neither Tenant, Griffin nor any of
their respective affiliates shall cause or permit an affiliate to modify, amend,
terminate or waive any rights with respect to, the PSAs without first obtaining
the written consent of the other party. In the event either party elects to
terminate the PSAs, such party (the “Terminating Party”) shall provide prompt
written notice (a “Termination Notice”) of the foregoing to the other party (the
“Continuing Party”) upon which the Continuing Party shall have the right to
assume the Terminating Party’s partial interest in the PSAs by delivering notice
of such election (a “Take-Over Notice”) to the Terminating Party within two (2)
business days of the Continuing Party’s receipt of the Termination Notice. In
such event, (i) the Terminating Party shall assign its partial interest as Buyer
under the PSAs to the Continuing Party or its designee and (ii) the Continuing
Party shall reimburse the Terminating Party for the portion of the Deposits
previously paid by the Terminating Party.
6.    Specific PSA Provisions.
a.    Funding of Master Lease Reserves: At the Closings, Tenant will fund into
escrow (in accordance with the terms of the Master Lease) such amount as may be
required to establish the reserve for Impositions and insurance premiums
required thereby.
b.    Prorations under the PSAs. Griffin, Tenant and Subtenant agree that any
prorations and credits provided for in the PSAs (whether determined at or
subsequent to Closing) are payable to or from Subtenant, as Buyer, and all such
amounts shall be paid directly to the applicable Subtenant (with respect to sums
payable by Seller) and by the applicable Subtenant (with respect to sums payable
to Seller).
7.    Miscellaneous.
a.    Entire Agreement; Counterparts; Amendments. This Agreement, the PSAs and
the Assignment constitute the entire agreement between the parties hereto with
respect to the subject matter set forth herein, and it supersedes all prior
understandings or agreements between the parties. In the event of an
inconsistency between the terms of this Agreement and the terms of the PSAs or
the Assignment, the terms of this Agreement shall control. This


13

--------------------------------------------------------------------------------




Agreement may be executed in one (1) or more duplicate original counterparts,
each of which shall be effective as and shall constitute an original document
binding upon the party or parties signing the same. Signatures delivered in
electronic form (e.g. vie electronic mail or facsimile) shall be valid for all
purposes.
b.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, devisees, personal
representatives, successors and assigns.
c.    Waiver; Modification. Failure by Griffin, Tenant or Subtenant to insist
upon or enforce any of its rights shall not constitute a waiver thereof. Either
party hereto may waive the benefit of any provision or condition for its benefit
contained in this Agreement. No oral modification hereof shall be binding upon
the parties, and any modification shall be in writing and signed by the parties.
d.    Time of Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT.
e.    Construction. Each party hereto hereby acknowledges that all parties
hereto participated equally in the drafting of this Agreement and that,
accordingly, no court construing this Agreement shall construe it more
stringently against one party than the other.
f.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without application of its
conflict of laws provisions.
g.    Assignment. The parties hereto shall not assign this Agreement or their
interest in the PSAs, in whole or in part, without the prior written consent of
the other party, except to an affiliate. Neither Griffin, Tenant nor Subtenant
(nor their applicable affiliates) shall assign their respective interests under
the PSA without the prior written consent of the other party except (i) pursuant
to the Assignment or (ii) with respect to a further assignment to an affiliate.
h.    Schedules and Exhibits. All schedules and exhibits attached to this
Agreement are incorporated into this Agreement by this reference and made a part
of this Agreement as if fully set forth herein.
i.    Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy to which they are entitled
at law or in equity. The parties further agree that (i) by seeking the remedies
provided for in this Section 7(i), a party shall not in any respect waive its
right to seek any other form of relief that may be available to a party under
this Agreement, including monetary damages and (b) nothing contained in this
Section 7(i) shall require any party to institute any proceeding for (or limit
any party’s right to institute any proceeding for) specific performance under
this Section 7(i) before pursuing damages nor shall the commencement of any
action pursuant to this Section 7(i) or anything contained in this Section 7(i)
restrict or limit any other remedies under this Agreement that may be available
then or thereafter.


14

--------------------------------------------------------------------------------




j.    Master Landlord. By joining in the execution of this Agreement, Master
Landlord, Current Subtenants, Manager and New Manager agree to enter into each
of the Required Closing Documents to which it is a party at the applicable
Closing, as and when required pursuant to the terms of this Agreement.




[Signatures are set forth on the following page.]


15

--------------------------------------------------------------------------------






TENANT AND SUBTENANT SIGNATURE PAGE
IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
and year first above written.


TENANT:
Colonial Oaks Master Tenant, LLC
 
 
 
 
By:
/s/ Carl Mittendorff
Name:
Carl Mittendorff
Its:
Authorized Signatory



SUBTENANT:


COSL Menlo Park, LP
COSL Fairfield, LP
COSL Belmont, LP
COSL Sacramento, LP
COSL Napa RG, LP
COSL Napa CCN, LP
COSL Napa Sonoma, LP


Each a Delaware limited liability company
 
 
 
 
Each By:
/s/ Carl Mittendorff
Name:
Carl Mittendorff
Its:
Authorized Signatory



JOINDER BY CARL MITTENDORFF


IN WITNESS WHEREOF, the undersigned hereby joins in the execution of this
Agreement for the purpose of consenting to the entirety hereof and for the
purpose of being bound by the terms and conditions of Section 4(a)(5)(i) (and
the other Sections hereof necessarily associated therewith for the application
thereof) and has duly executed this Agreement on the date and year first above
written for such purposes.
By:
/s/ Carl Mittendorff
Name:
Carl Mittendorff

Signatures continue on the next page.


16

--------------------------------------------------------------------------------




GRIFFIN SIGNATURE PAGE
IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
and year first above written.
GRIFFIN:
GAHC4 Menlo Park CA MC, LLC
GAHC4 Fairfield CA MC, LLC
GAHC4 Belmont CA ALF, LLC
GAHC4 Sacramento CA ALF, LLC
GAHC4 Napa CA ALF, LLC
GAHC4 Napa CA MC, LLC
GAHC4 Sonoma CA ALF, LLC,
each a Delaware limited liability company,


By:
GAHC4 Northern CA Senior Housing
Portfolio, LLC, a Delaware limited liability
company, its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV
Holdings, LP, its Sole Member
 
 
 
 
By:
Griffin-American Healthcare REIT, Inc.,
its General Partner
 
 
 
 
 
By:
/s/ Stefan Oh
Name:
Stefan Oh
Its:
Executive Vice President, Acquisitions









Griffin signatures continue on the next page.


17

--------------------------------------------------------------------------------





SOLELY FOR THE PURPOSES OF ACKNOWLEDGING ITS AGREEMENT TO THE TERMS OF SECTION
7(J) HEREOF:


MASTER LANDLORD:
GAHC4 Lafayette LA ALF Portfolio, LLC,
a Delaware limited liability company
 
 
 
 
By:
Griffin-American Healthcare REIT IV
 
Holdings, LP, a Delaware limited partnership,
 
Its Sole Member
 
 
 
 
By:
Griffin-American Healthcare REIT
 
 
IV, Inc., a Maryland corporation,
 
 
Its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stefan Oh
 
 
Name:
Stefan Oh
 
 
Title:
Executive Vice President, Acquisitions





GAHC4 Lafayette LA MC, LLC,
a Delaware limited liability company
 
 
 
 
By:
Griffin-American Healthcare REIT IV
 
Holdings, LP, a Delaware limited partnership,
 
Its Sole Member
 
 
 
 
By:
Griffin-American Healthcare REIT
 
 
IV, Inc., a Maryland corporation,
 
 
Its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stefan Oh
 
 
Name:
Stefan Oh
 
 
Title:
Executive Vice President, Acquisitions



18